                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION
                                    Case No. 5:20-cv-00056-M

      ANTHONY RICHARDSON,                            )
                                                     )
                                       Plaintiff,    )
                                                     )                      OPINION
      V.                                             )                     AND ORDER
                                                     )
      ANDREW SAUL, Commissioner of Social            )
      Security,                                      )
                                                     )
                                       Defendant.    )

        This matter comes before the court on ( 1) Plaintiffs motion for judgment on the pleadings or, in the

alternative, for an order remanding the matter for a new hearing, filed August 20, 2020 [DE-18]; and

(2) Defendant' s motion for judgment on the pleadings, filed October 19, 2020 [DE-20]. For the reasons

that follow, Plaintiffs motion is GRANTED IN PART AND DENIED IN PART and Defendant' s motion

is DENIED.

        The factual and procedural background is set out extensively in Magistrate Judge Numbers ' s

thorough memorandum and recommendation (the "M&R") recommending that the court grant Plaintiffs

motion and remand the matter for further proceedings. [see DE-23] For purposes of this opinion, the court

recounts only as much detail as is necessary to provide context for those who may read this opinion at a

later time.

        Plaintiff applied to the United States Social Security Administration (the "SSA") seeking disability

benefits in December 2016 for issues he allegedly began suffering in November 2014. [DE-11 at 82, 175]

Plaintiffs claim eventually made its way to Administrative Law Judge ("ALJ") Teresa Hoskins-Hart, who



                                                          1



                 Case 5:20-cv-00056-M Document 25 Filed 04/19/21 Page 1 of 5
ruled on the SSA's behalf in March 2019 that Plaintiff had no right to benefits because he was not disabled

within the meaning of the Social Security Act. [DE-11 at 15]

       In February 2020, after exhausting the administrative-appeals process, Plaintiff filed this lawsuit

asking the court to review ALJ Hoskins-Hart' s ruling pursuant to 42 U.S.C. § 405(g). [DE-1] The parties

filed competing motions for judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c)

("Rule 12(c)") in August and October 2020 and, after the motions had been fully briefed by the parties, the

court referred them to Judge Numbers for an M&R pursuant to 28 U.S.C. § 636(b). [DE-18- 22] The M&R

followed in November 2020, and Defendant filed an objection thereto in December 2020. [DE-23-24] The

parties' Rule 12(c) motions are accordingly ripe for adjudication.

       In relevant part, 42 U.S.C. § 405(g) sets forth as follows:

            Any individual, after any final decision of the Commissioner of Social Security
            made after a hearing to which he was a party, irrespective of the amount in
            controversy, may obtain a review of such decision by a civil action commenced
            within sixty days after the mailing to him of notice of such decision or within such
            further time as the Commissioner of Social Security may allow. . . . The court shall
            have power to enter, upon the pleadings and transcript of the record, a judgment
            affirming, modifying, or reversing the decision of the Commissioner of Social
            Security, with or without remanding the cause for a rehearing. The findings of the
            Commissioner of Social Security as to any fact, if supported by substantial
            evidence, shall be conclusive .. ..

Interpreting this provision, the Fourth Circuit has said that "a reviewing court must uphold the factual

findings of the ALJ if they are supported by substantial evidence and were reached through application of

the correct legal standard." Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (internal quotation

marks, brackets, and citation omitted).

       The applicable legal standards require ALJ s to consider certain types of evidence and accord certain

evidence specified weight. In Bird v. Comm 'r of SSA , 699 F.3d 337 (4th Cir. 2012), the Fourth Circuit




                                                         2



                 Case 5:20-cv-00056-M Document 25 Filed 04/19/21 Page 2 of 5
interpreted then-existing 1 federal regulations as requiring ALJs "to consider all record evidence relevant to

a disability determination, including decisions by other agencies." Id. at 343. Central to Bird was a

determination by the United States Department of Veterans Affairs (the "VA") that the claimant in that case

had a certain disability rating for purposes of the veterans' benefits administered by the VA. Id. at 339.

The Bird court held:

            [I]n making a disability determination, the SSA must give substantial weight to a
            VA disability rating. However, because the SSA employs its own standards for
            evaluating a claimant's alleged disability, and because the effective date of
            coverage for a claimant's disability under the two programs likely will vary, an ALJ
            may give less weight to a VA disability rating when the record before the ALJ
            clearly demonstrates that such a deviation is appropriate.

Id. at 343. Because the ALJ in that case reviewed the claimant's VA disability rating but found that it was

"not relevant" to his disability determination under the Social Security Act, the Bird court concluded that

the ALJ committed legal error, vacated the disability determination, and remanded to the SSA for further

proceedings. Id. at 344.

        Plaintiffs first argument is that ALJ Hoskins-Hart made the same error. The court agrees. Although

Plaintiff introduced evidence of his own VA disability rating at the hearing on his disability-benefits claim

[DE-11 at 284] , ALJ Hoskins-Hart's decision states as follows:

            No weight is given to the VA disability ratings/findings that the claimant is disabled
            (Exhibits IE and 12E ), as the VA uses a different criteria [sic] for its
            determinations. Such Veteran's Administration determinations do not have to find
            that the claimant cannot perform work, or require an assessment of the most a



    1
     Bird was superseded in part by 20 C.F.R. § 404.1504 (2017), which sets forth that " in claims filed . .. on
    or after March 27, 2017, [the SSA] will not provide any analysis in our determination or decision about a
    decision made by any other governmental agency . .. about whether you are disabled ... or entitled to any
    benefits." However, because Plaintiff filed his claim prior to March 2017 [see DE-11 at 82, 175], 20 C.F.R.
    § 404.1504 (2017) is inapplicable and Bird governs this case. See Douglas v. Berryhill, No. 5: 18-CV-84-
    GCM, 2019 U .S. Dist. LEXIS 158383, at *4 n.1 (W.D.N.C. Sep. 17, 2019) (noting that Bird applied where
    claim was filed before 20 C.F.R. § 404.1504 (2017) took effect).

                                                             3



                  Case 5:20-cv-00056-M Document 25 Filed 04/19/21 Page 3 of 5
            person can perform, and is therefore of little benefit in a Social Security
            Administrative finding. The conclusory finding is therefore given no weight.

[DE-11 at 23] ALJ Hoskins-Hart' s decision to accord Plaintiffs VA rating "no weight" directly contradicts

Bird' s holding that the rating must be given "substantial weight[.]" 699 F.3d at 343. Although Bird stands

for the proposition that "an ALJ may give less weight to a VA disability rating when the record before the

ALJ clearly demonstrates that such a deviation is appropriate[,]" id. (emphasis added), Bird does not stand

for the proposition that the ALJ may accord the VA rating no weight at all. This error of law requires that

the court remand the matter for a new hearing.

       Because the court concludes that remand is required, it need not rule upon Plaintiffs remaining two

arguments. See Craig v. Chafer, 76 F.3d 585, 589 (4th Cir. 1996) ("The issue before us .. . is not whether

Craig is disabled, but whether the ALJ's finding that she is not disabled is supported by substantial evidence

and was reached based upon a correct application of the relevant law."), superseded on other grounds by

20 C.F.R. § 416.927(d)(2) (2017). However, the court takes the opportunity to DIRECT Defendant to

consider Plaintiffs remaining two arguments [see DE-19 at 17- 24] and to ensure that it properly considers

all of the relevant evidence and discusses the weight given to that evidence when rendering its decision on

remand. See Ivey v. Barnhart, 393 F. Supp. 2d 387, 390 (E.D.N.C. 2005) ("remand is appropriate where

an ALJ fails to discuss relevant evidence that weighs against his decision"); Love-Moore v. Colvin, No.

7:12-CV-104-D, 2013 U.S. Dist. LEXIS 137695, at *4 (E.D.N.C. Sep. 24, 2013) ("In most cases, the ALJ's

failure to consider a physician' s opinion (particularly a treating physician) or to discuss the weight given to

that opinion will require remand.") .




                                                           4



                   Case 5:20-cv-00056-M Document 25 Filed 04/19/21 Page 4 of 5
       For the aforementioned reasons: (1) Plaintiffs Rule 12(c) motion is GRANTED insofar as it seeks

remand, but is otherwise DENIED; (2) Defendant' s Rule 12(c) motion is DENIED; and (3) the matter is

REMANDED for a new hearing.



       SO ORDERED this the - - ~{~~-* -'_ _ day of _ _-----+-<
                                                      /Jp            [-+-(-~(_______, 2021.
                                                              ..........




                                                      21;:1.1:E~ ~~
                                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                      5



               Case 5:20-cv-00056-M Document 25 Filed 04/19/21 Page 5 of 5
